70 F.3d 638
315 U.S.App.D.C. 77
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.WESTINGHOUSE ELECTRIC COMPANY, Appellee,v.UNITED INDUSTRIAL SERVICES, INC., Appellant.
No. 94-7236.
United States Court of Appeals, District of Columbia Circuit.
Oct. 13, 1995.

Before:  SILBERMAN, SENTELLE, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on the record on appeal from the United States District Court for the District of Columbia, and was briefed and argued by counsel.  While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the Court.  See D.C.Cir.R. 36(b).  On consideration thereof, it is


2
ORDERED and ADJUDGED, by this Court, that the district court's judgment in favor of appellees is affirmed.  The magistrate judge did not abuse his discretion in admitting the testimony of Westinghouse's metallurgy expert to prove that United violated its duty of due care in rigging the incident drum.  Nor can we quarrel with the magistrate judge's conclusion that Westinghouse was not negligent in selecting the incident drum.  The magistrate judge's findings as to damages are supported by the evidence.  It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41(a)(2).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.